EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made as of September 22, 2008, by and
between Steve Yin ("Employee”) and St. Bernard Software, a Delaware corporation
(“Employer”), located at 15015 Avenue of Science, San Diego, CA 92128.


W I T N E S S E T H :


        WHEREAS, Employer desires to retain the services of Employee and
Employee desires to be employed by Employer upon the terms and conditions
hereinafter set forth;


NOW, THEREFORE, In consideration of the premises and the agreements, provisions
and covenants herein contained, Employee and Employer agree as follows:




1)  
Services; Title.  Employee shall be employed as Vice President of Sales and
Marketing (the “Title”) and provide such services as Employer shall reasonably
request to be performed (the "Services") on a full-time basis and shall devote
substantially all of Employee's work efforts to the business and operations of
Employer. The position shall report directly to the Chief Executive
Officer.  Employee's Title shall be subject to change by Company at any time.



2)  
Compensation, Benefits and Reviews.  Subject to all the other terms of this
Agreement, in connection with Employee's performance of the Services, Employer
shall:



a)  
Pay Employee's salary by check or direct deposit twice per month in equal
installments in accordance with Employer's regular salary payment schedule,
which shall be paid at the current rate of $7,708.33 (before deductions made at
Employee's request, if any, and for deductions required by federal, state and
local law) semi-monthly.



b)  
Pay Employee a monthly commission on sales based on the terms and conditions set
forth in a then current Sales Variable (Commission) Compensation plan (the
“Plan”) established by the board of directors or a committee of the board of
directors, as such Plan may be amended by the board of directors, or its
committee, from time to time.   Attached hereto as Exhibit C is the current Plan
for 2008.



c)  
Grant Employee the option to participate in the benefit plans offered by
Employer, including without limitation, insurance plans, 401(k) and other
savings plans, short and long term disability insurance, Section 125 (cafeteria)
and similar pre-tax expense plans, holidays, sick leave, etc., which may be
amended from time to time in Employer’s discretion.



d)  
Participate in health insurance for Employee and Employee’s dependents, and such
other benefits as Employer shall determine to provide to all of its employees
from time to time.



e)  
Reimburse Employee for all reasonable travel, meals, lodging, communications,
entertainment and other business expenses incurred by Employee in connection
with Employee’s employment.



f)  
Grant Employee four (4) weeks vacation with pay for each twelve-month period, to
be taken at times agreed with Employer.  Unused vacation shall accrue according
to the Employer’s accrued vacation policy, as may be amended from time to time.

 
 
1

--------------------------------------------------------------------------------




3)  
At-Will Employment and Termination. Employee’s employment shall be on an
“at-will” basis and not for any specific time period.  “At will” employment
means that Employee may quit at any time for any reason.  Likewise, Employer may
terminate Employee’s employment at any time for any reason.  Employer does not
guarantee or promise any form of notice, warning, corrective action or
progressive discipline before termination.



a)  
Termination Without Cause.   In the event Employee shall be terminated by
Employer without “Cause” or terminated following a Change of Control (as defined
below), Employer shall provide Employee with compensation required by Paragraph
2(a) or then current regular salary plus the amount of the on-target variable
compensation defined in paragraph 2(b), plus benefits defined in Paragraph 2(c)
and 2(d) of this Agreement for a period of six (6) months from the date of
termination as Severance, plus all accrued but unpaid salary and vacation time
to the date of termination and any applicable annual bonus which has been earned
but not yet paid. Employee’s eligibility for Severance is conditioned on
Employee having first signed a release agreement in the form attached as Exhibit
B and a termination certificate as provided for in paragraph 4 in the form of
Exhibit A.



b)  
 Termination For Cause. Upon termination of Employee's employment with Employer
for “Cause”, Employer shall be under no further obligation to Employee for
salary or other compensation, except to pay all accrued but unpaid salary and
accrued vacation time up to the date of termination.  For purposes of this
Agreement, “Cause” shall mean that Employee: has been negligent in the discharge
of his or her duties to Employer or has acted in a manner constituting gross
negligence or willful misconduct; has been dishonest or committed or engaged in
an act of theft, embezzlement or fraud, a material breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty; has
been convicted of, or plead guilty or nolo contendere to a felony or a
misdemeanor (other than minor traffic violations or similar offenses) injurious
to the reputation, business or assets of Employer or an affiliate; has
materially breached any of the material provisions of this Agreement; has
engaged in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of, Employer or an affiliate;
has materially violated Employer’s policies and procedures, and specifically a
violation of Employer’s sexual harassment and/or anti-discrimination policies,
or a violation of Employer’s trade secrets policies, or use or disclosure of
Employer’s trade secrets for personal gain; or has improperly induced a vendor
or customer to break or terminate any contract with Employer or an affiliate or
induced a principal for whom Employer or an affiliate acts as agent to terminate
such agency relationship.



c)  
Change of Control. Change of Control, for purposes of this Agreement, means a
change in the ownership or control of the Company affected through any one of
the following transactions:



(i) a merger or consolidation approved by the Company’s stockholders in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction;


(ii) any stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in a complete liquidation or
dissolution of the Company; or


(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders;


2

--------------------------------------------------------------------------------




4)
Termination Certificate.  Upon the termination of Employee's engagement under
this Agreement, for any reason whatsoever, Employee agrees to sign, date and
deliver to Employer a "Termination Certificate" in the form of Exhibit A, and to
deliver and take all other action necessary to transfer promptly to Employer all
records, materials, equipment, drawings, documents and data of any nature
pertaining to any invention, trade secret or confidential information of
Employer or to Employee's engagement, and Employee will not take with Employee
any documents containing or pertaining to any confidential information,
knowledge or data of Employer that Employee may produce or obtain during the
course of Employee's engagement under this Agreement. This Paragraph 4 shall
survive indefinitely any termination of this Agreement or Employee's employment.



5)
Nondisclosure. Employee agrees to keep confidential and not to disclose or make
any use of (except for the benefit of Employer), at any time, either during or
after Employee’s engagement under this Agreement, any trade secrets,
confidential information, knowledge, data or other information of Employer
relating to products, processes, know-how, designs, formulas, test data,
customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matters pertaining to any business or future
business of Employer or any of its clients, customers, Employees, licensees or
affiliates, which Employee may produce, obtain or otherwise acquire or become
aware of during the course of Employee’s engagement under this Agreement.
Employee further agrees not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered or used by any third
party without specific direction or consent of a duly authorized officer of
Employer. This Paragraph 5 shall survive indefinitely any termination of this
Agreement or Employee's employment.



6)
Work for Hire; Ownership of Intellectual Property. Employee understands and
agrees that all of Employee’s work and the results there arising out of or in
connection with the work performed for Employer, whether made solely by Employee
or jointly with others, during the period of Employee's employment by Employer,
that relate in any manner to the actual or anticipated business, work,
activities, research or development of Employer or its affiliates, or that
result from or are suggested by any task assigned to Employee or any activity
performed by Employee on behalf of Employer, shall be the sole property of the
Employer, and, to the extent necessary to ensure that all such property shall
belong solely to the Employer, Employee by Employee’s execution of this
Agreement transfers to the Employer any and all right and interest Employee may
possess in such intellectual property and other assets created in connection
with Employee’s employment by Employer, and that may be acquired by Employee
during the term of this Agreement from any source that relates, directly or
indirectly, to Employer's business and future business.  Employee also agrees to
take any and all actions requested by Employer to preserve Employer's rights
with respect to any of the foregoing. This Paragraph 6 shall survive
indefinitely any termination of this Agreement or Employee's employment.



7)
No Partnership; Not Assignable by Employee. This Agreement is between Employee
and Employer, as at-will employer, and shall not form or be deemed to form a
partnership or joint venture. Employer’s rights, benefits, duties and
obligations under this Agreement shall inure to its successors and assigns.
Employee's rights, obligations and duties under this Agreement are personal to
Employee and may not be assigned.

 
3

--------------------------------------------------------------------------------


 
8)
Trade Secrets of Others: Employee represents that Employee’s performance of all
the terms of this Agreement and as the Employer’s Employee does not, and will
not breach any agreement to keep in confidence any proprietary information,
knowledge or data acquired by Employee in confidence or in trust before
Employee’s engagement under this Agreement, and Employee will not disclose to
Employer or induce Employer to use any confidential or proprietary information
or material belonging to any other person or entity. Employee agrees not to
enter into any agreement, either written or oral, in conflict with this
Paragraph 8.



9)
Employee's Representations and Warranties. Employee represents, promises,
understands and agrees that: (i) Employee is free to enter into this Agreement;
(ii) Employee is not obligated or a party to any engagement, commitment or
agreement with any person or entity that will, does, or could conflict with or
interfere with Employee's full and faithful performance of this Agreement, nor
does Employee have any commitment, engagement or agreement of any kind requiring
Employee to render services or preventing or restricting Employee from rendering
services or respecting the disposition of any rights or assets that Employee has
or may hereafter acquire or create in connection with his/her employment with
Employer; (iii) other than as required by law, or specifically allowed by law,
Employee shall not at any time divulge, directly or indirectly, any of the terms
of this Agreement to any person or entity other than Employee’s spouse or legal
counsel or financial advisor; (iv) Employee shall not use any material or
content of any kind in connection with Employer's products, software or website
that is copyrighted or owned or licensed by a party other than Employer or that
would or could infringe the rights of any other party; (v) Employee shall not
use in the course of Employee’s performance under this Agreement, and shall not
disclose to Employer, any confidential information belonging, in part or in
whole, to any third party; (vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THIS
“AT WILL” EMPLOYMENT AGREEMENT, AND HAS REVIEWED THIS AGREEMENT IN DETAIL BEFORE
AGREEING TO EACH AND ALL OF THE PROVISIONS; was allowed adequate opportunity to
seek legal counsel before signing this Agreement; and (vii) no statement,
representation, promise, or inducement has been made to Employee, in connection
with the terms of this Agreement, except as expressly set forth in this
Agreement.



10)
Governing Law; Arbitration.  This Agreement shall be subject to and construed in
accordance with the laws of the State of California, and without giving effect
to conflicts of laws principles. In the event of any dispute in connection with
the Services, Employee’s employment or termination thereof, relationship with
the Employer, or this Agreement (or any other agreement) that cannot be resolved
privately between the parties, resolution shall be through binding arbitration
conducted in the County of San Diego, California.  Any arbitration shall be
conducted in accordance with the provisions of the California Code of Civil
Procedure, Part 3, Title 9 (commencing with Section 1280). The parties may
obtain discovery in aid of the arbitration in accordance with California Code of
Civil Procedure Section 1283.05. Nothing contained in this paragraph 10 shall
limit either party’s right to seek temporary restraining orders or injunctive or
other equitable relief in the Superior Court of California in connection with
this Agreement. EMPLOYEE UNDERSTANDS THAT BY AGREEING TO ARBITRATION IN THE
EVENT OF A DISPUTE BETWEEN EMPLOYER AND EMPLOYEE, EMPLOYEE AND EMPLOYER BOTH
EXPRESSLY WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN A COURT OF LAW. This
Paragraph 10 shall survive indefinitely any termination of this Agreement or
Employee's employment.

 
11)
Entire Agreement; Modification; Waiver; Construction Generally. This Agreement
constitutes the entire agreement between Employer and Employee relating to
Employee’s employment with Employer, and supersedes all previous agreements,
whether oral or written. No provision of this Agreement shall be construed
strictly against any party, including, without limitation, the drafter. Neither
this Agreement nor any provision may be amended, waived or modified in any way
other than by a writing executed by the party against whom such amendment,
waiver or modification would be enforced. No failure to exercise, and no delay
in exercising with respect to any right shall operate as a waiver. A waiver by
any party of a breach of any provision shall not be deemed a waiver of any later
breach.  The exercise of any right or remedy by either party (or by its
successor), whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies. The headings or titles of the several paragraphs of this Agreement
are inserted solely for convenience and shall not be used in the construction of
any provision of this Agreement. Words in the singular shall include the plural,
and vice versa. All references to the masculine or feminine shall mean all
genders.

 
4

--------------------------------------------------------------------------------


 
12)
Assignment. Employee acknowledges and agrees that this Agreement, and Employee’s
rights and obligations hereunder, may be assigned by Employer to any affiliate,
subsidiary or parent company of Employer.



Each of the parties has set forth Employee’s, Employer’s or its signature as of
the first date set forth above.
 
 
EMPLOYER:


St. Bernard Software, a Delaware corporation




Dated:  September 22, 2008
 
/s/ Vincent A. Rossi

--------------------------------------------------------------------------------

Vincent A. Rossi
Chief Executive Officer


 
EMPLOYEE:




Dated:  September 22, 2008
 
/s/ Steve Yin

--------------------------------------------------------------------------------

Steve Yin
Vice President of Sales and Marketing

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


TERMINATION CERTIFICATE




This is to certify that undersigned does not have in the undersigned’s
possession, nor has undersigned failed to return, any customer information,
records, files, programs, documents, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property or asset belonging to St.
Bernard Software (“Employer”), its successors and assigns.


Undersigned further certifies that undersigned has fully complied with, and will
continue to comply with, all the terms of the Employment Agreement dated as of
August    , 2008 between Employer and the undersigned (the “Agreement").


Undersigned further agrees that, in compliance with the Agreement, undersigned
will preserve as confidential any and all trade secrets, confidential
information, knowledge, data or other information of Employer relating to
products, processes, know-how, designs, formulas, test data, customer lists,
business plans, marketing plans and strategies, pricing strategies or other
subject matters pertaining to any business of Employer or any of its clients,
customers, Employees, licensees or affiliates, that Employee produced, obtained
or otherwise acquired or became aware of during the course of Employee’s
engagement under the Agreement.




EMPLOYEE:







--------------------------------------------------------------------------------

Steve Yin






Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




EXHIBIT B


SEVERANCE AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS




This Severance Agreement and General Release of All Claims (“Agreement”) is
entered into between Steve Yin (“Employee”) and St. Bernard Software, and all
related holding, parent or subsidiary entities and their affiliates, directors,
officers, representatives, agents, principals, partners and employees,
stockholders, predecessors and successors and/or assigns, insurers, and
attorneys (all collectively referred to as “Employer”).


1.  Termination of Employment.  Employee’s employment with Employer is
terminated effective           (“ the termination date”).


2.  Severance.  In consideration of and in return for the promises contained in
this Agreement, and as full and final compensation to Employee for all services
as an employee:


a. Employee shall receive from Employer, with appropriate deductions and
withholdings, severance as described in the employment agreement, payable
commencing on the termination date, in accordance with Employer regular payroll
practices, in addition to all accrued and unused wages and vacation pay through
the termination date;


b. Employee will continue on Employer’s medical plan for 6 months after the
termination date. Employee shall have the right to continue his/her medical and
dental insurance, at Employee’s sole expense, pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") provided,
however, that Employee timely elects COBRA continuation.  The COBRA period shall
be deemed to have commenced on the first of the month following the 6 month
severance period that starts after the date of termination;


c. Employee acknowledges and agrees that the severance provided for in this
Agreement is due under his/her employment contract only if he signs this
Agreement; and


e. Employer warrants and Employee acknowledges that the agreements described
under this Paragraph 2 constitute full payment of any and all claims of every
nature and kind arising out of or relating in any way to Employee’s employment
by Employer or the termination thereof, benefits owed, or any other claims as
outlined below.


3.  Release.  In consideration of the above described payment, and for other
good and valuable consideration, Employee agrees that employment with Employer
has terminated as of the termination date, and that Employee has received full
payment of all wages, vacation accrued but not used, and any and all other sums
due as a result of such employment by Employer.  In further consideration of and
in return for the promises and covenants undertaken herein, Employee does hereby
unconditionally, irrevocably and absolutely release and discharge Employer and
all related holding, parent or subsidiary entities and their affiliates,
directors, officers, representatives, agents, principals, partners and
employees, stockholders, predecessors and successors and/or assigns, insurers,
and attorneys from any and all liability, claims, demands, causes of action, or
suits of any type, whether in law and/or in equity, known or unknown, related
directly or indirectly or in any way connected with any transaction, affairs or
occurrences between them to date, including, but not limited to, Employee’s
employment with Employer and the termination of said Employment.  This Agreement
shall include but not be limited to a release of claims arising under any state
or federal statute or common law regulating or affecting employment, including
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Equal Pay Act, Age Discrimination in Employment Act, the Fair Labor
Standards Act, federal and state wage and hour laws including, without
limitation, the California Labor Code, California Government Code Sections 12940
et seq., any applicable California Industrial Wage Orders, all as amended, all
claims for breach of contract, employment discrimination, sexual harassment,
wages, severance, overtime compensation, vacation, torts, fraud, and/or claims
any other local, state or federal law, rule, or regulation relating to or
affecting Employee’s employment by Employer, except any claim for unemployment
insurance or worker’s compensation.



--------------------------------------------------------------------------------


 
4.  Claims.  In further consideration of the above described payments and
benefits, and for other good and valuable consideration, Employee irrevocably
and absolutely agrees that he will not prosecute nor allow to be prosecuted on
his behalf in any administrative agency, whether federal or state, or in any
court, whether federal or state, any claim or demand of any type related to the
matters released above.  It is the intention of the parties that, with the
execution of this Agreement, Employer and all related holding, parent or
subsidiary entities and their affiliates, directors, officers, representatives,
agents, principals, partners and employees, stockholders, predecessors and
successors and/or assigns, insurers, and attorneys will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Employee related in any way to the matters released.  Employee
represents that he has not filed any complaint, charges or lawsuits against
Employer and all related holding, parent or subsidiary corporations (including
their affiliates, officers, directors, and employees) with any governmental
agency or any court.


5.  Unknown Claims.  Employee understands and agrees that this Agreement extends
to all claims of every nature, known or unknown, suspected or unsuspected, past
or present, and that any and all rights granted to Employee under Section 1542
of the California Civil Code or any analogous federal law or regulation are
hereby expressly waived.  Section 1542 provides:


“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Employee certifies that he has read this release, the quoted Civil Code section
and that he fully understands this release.


6.  Binding Effect.  This Agreement and all promises and agreements set forth in
this Agreement shall be binding upon and shall inure to the benefit of the
respective parties, their legal successors, heirs, assigns, partners,
representatives, agents, attorneys, officers, directors and shareholders.


7.  Entire Agreement.  Employee further declares and represents that no promise
or representation not contained in this Agreement has been made to him and
acknowledges and represents that this Agreement contains the entire
understanding between the parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced in this
Agreement.   However, any Proprietary or Trade Secrets agreement or any
agreement regarding ownership of intellectual property by Employer entered into
previously shall remain in full force and effect.  Employee further acknowledges
that the terms of this Agreement are contractual and not a mere recital.


8.  Confidentiality.  Employee acknowledges and agrees that the confidential
nature of this Agreement is a material inducement for Employer to enter into
this Agreement.  Employee agrees that the fact of, and the terms and conditions
of this Agreement, and any and all actions by the parties to this Agreement, are
confidential and shall not be disclosed, discussed or revealed by Employee to
any other person or entity except Employee’s spouse, domestic partner, parent,
attorney, financial advisor, or as required by law.  Employee further agrees he
will not make any statement or take any action, directly or indirectly, that
harms, or could harm, Employer’s business interests, reputation, or good
will.  EMPLOYEE SPECIFICALLY AGREES NOT TO DISCLOSE THE TERMS OF THIS AGREEMENT
TO OTHER CURRENT OR FORMER EMPLOYEES OF EMPLOYER.



--------------------------------------------------------------------------------


 
9.  Confidential Information and Trade Secrets.  Employee acknowledges that all
confidential materials, records and documents concerning Employer that have come
into Employee’s possession during his/her employment with Employer have been
returned to Employer.  Employee agrees not to disclose to any person or entity,
including any competitor of Employer and any future employer, any of Employer’s
trade secrets or other confidential information. Employee acknowledges all
Employer’s property obtained during the course of her employment with Employer
has been returned to Employer.  To the extent that Employee has entered into any
Confidentiality, Proprietary or Trade Secrets agreement or any agreement
regarding ownership of intellectual property of Employer, if such Agreements
provide greater protection to Employer than this Agreement, such other
Agreements shall take precedence over this Agreement.


10.  Interpretation and Severability.  The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California.  This Agreement shall not be interpreted
for or against either party hereto on the ground that such party drafted or
caused this Agreement to be drafted.  If any provision of this Agreement, or
part thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions, and parts thereof, of this Agreement are declared to be
severable.


11.  Arbitration of Disputes.  Any dispute arising out of this Agreement or
Employee’s employment or termination shall be resolved by binding arbitration in
San Diego, California, and the findings of the arbitrator shall be final and
binding upon the parties.


12.  Attorneys’ Fees.  In any dispute involving this Agreement, the prevailing
party shall be entitled to attorneys’ fees and costs.
 
13.  IF EMPLOYEE IS UNDER THE AGE OF 40, A SIGNATURE ON THIS RELEASE WILL BE
IMMEDIATELY EFFECTIVE. IF EMPLOYEE IS OVER THE AGE OF 40, THE FOLLOWING
PROVISIONS APPLY:
 
 Age Discrimination in Employment Act Release.


A.   Employee acknowledges Employer hereby has advised Employee in writing to
discuss this Agreement with an attorney before executing it and that Employer
has provided Employee at least twenty-one (21) days within which to review and
consider this Agreement before signing it.


B.  The Parties acknowledge and agree that Employee may revoke this Agreement
for up to seven (7) calendar days following the execution of this Agreement, and
that it shall not become effective or enforceable until the revocation period
has expired.  The Parties further acknowledge and agree that such a revocation
must be in writing, addressed to Harvey C. Berger, Esq., Pope, Berger &
Williams, LLP, 550 West “C” Street, Suite 1350, San Diego, CA 92101, and
received not later than 5:00 p.m. on the seventh (7th) day following execution
of this Agreement by Employee.  If Employee revokes this Agreement, it shall not
be effective or enforceable and Employee will not receive the monies and
benefits described above.



--------------------------------------------------------------------------------


 
C.  If Employee does not revoke this Agreement in the time frame specified in
this section 20, the Agreement shall become effective at 12:01 a.m. on the
eighth (8th) day after it is signed by Employee.


I have read the foregoing Severance Agreement and General Agreement of All
Claims and I accept and agree to the provisions contained in this Agreement and
execute it voluntarily and with full understanding of its consequences.


PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.








Dated:            , 200   
                        
  Steve Yin

 

--------------------------------------------------------------------------------


 
EXHIBIT C


Sales Variable (Commission) Compensation Plan


 
Sales Variable (Commission) Compensation
 
Variable (commission) compensation is a part of the total compensation package
for all sales employees.  The following describes the variable (commission)
compensation plan for the VP of World Wide Sales.  Variable (commission)
compensation will be measured, earned and paid Monthly based on the following;
 
2008 Variable Compensation Plan
 
Vice President – Worldwide Sales
                                        Q1       Q2       Q3       Q4    
FY08
 
Operating Plan Billing Targets
  $ 4,048,502     $ 5,545,120     $ 5,039,262     $ 5,861,065     $ 20,493,949  
                                         
Variable OTE
  $ 28,750     $ 28,750     $ 28,750     $ 28,750     $ 115,000                
                           
Commission Rate
    0.71%       0.52%       0.57%       0.49%       0.56%                      
                     
Minimum Hurdle for Quarter
  $ 2,833,951     $ 3,881,584     $ 3,527,483     $ 4,102,745          
Or Cumulative Annual
  $ 2,833,951     $ 6,715,536     $ 10,234,019     $ 14,345,764     $ 14,345,764
                                           
Commission Rate for billing above annual plan
            2.00%                          
Commission Rate for OEM billing not including GFI:
            5%                                                                  
 
Qualified Billings:
  All net worldwide billings.                      


 

Variable (Commission) Compensation Payment
●  
No variable (commission) compensation shall be paid if “net billing” is below
70% of the operating plan.

●  
Except for OEM sales, Variable (commission) compensation for “net billing” will
be earned and paid monthly

●  
For all OEM sales, variable (commission) compensation will be paid in the month
that the OEM partner is invoiced

●  
Variable (commission) compensation for “net billings” that exceed the 2008
annual billing plan will be earned and paid in January 2009






